Beck, P. J.
(After the foregoing statement of facts.) We are of the opinion that under the pleadings and the evidence submitted, the plaintiff was entitled to an injunction and the appointment of a receiver. Earl, who was the purchaser of the lands of the estates of the decedents, in which W. M. Thompson, the debtor, had an interest, was a non-resident of Georgia, but came in, acknowledged service, and submitted to the jurisdiction of the court. The estates involved and the administration were located in Madison County. It is shown by uncontroverted evidence that E. 0. Thompson, the administrator, had absconded. It is true that B. T. Moseley, one of the defendants, who is in possession as an attorney of the books and receipts of E. 0. Thompson, the administrator, for the purpose of making returns of the administrator, says in his answer that E. 0. Thompson is a resident of another State. He does not say which State; does not say when he became a resident of some other State, and does not deny that this administrator had absconded. If the equitable relief sought by this petition is not granted, what effectual relief can petitioner have? That he is a creditor to the amount of five or six hundred dollars is not denied. It is suggested that there is no allegation in the petition of the insolvency of the administrator or his bondsmen, and that his bondsmen are in Madison County. But if Earl, the purchaser of the land, is permitted to pay over the money to the administrator while he is in some other State and receive from him a deed, and the administrator pays over this money to' W. M. Thompson, petitioner’s debtor, petitioner could have no relief *540by suit on. the administrator’s bond. We think it makes a clear case for the interposition of a court of equity. For, if a court of equity withholds its aid, an absconding administrator can settle with a non-resident distributee of the estate and defeat a creditor whose debt is represented by a promissory note. The ordinary course of procedure is not open to the creditor in this case. Our Civil Code provides: “For every right there shall be a remedy; and every court having jurisdiction of the one may, if necessary, frame the other.” § 5506. “Equity will not interfere with the regular administration of estates, except upon the application of the representative, either, first for construction and direction, second for marshaling the assets; or upon application of any person interested in the estate where there is danger of loss or other injury to his interests.” § 4596. “A court of equity may appoint a receiver to take possession of, and hold subject to the direction of the court, any assets charged with the payment of debts, where there is manifest danger of loss, or destruction, or material injury to those' interested. Under extraordinary circumstances, a receiver may be appointed before and without notice to the trustee or other person having charge of the assets. The terms on which a receiver is appointed shall be in the discretion of the chancellor.” § 5479. “When it is admitted that a debtor is utterly, hopelessly, and irretrievably insolvent, and that the only means of obtaining payment is by the appropriation of his interest in a deceased ancestor’s estate, and that this remedy will be unavailing unless the administrator is enjoined from settling with the debtor and paying over to him his distributive share, chancery will interfere and grant an injunction, notwithstanding no judgment at law has been established.” Lawson v. Virgin, 31 Ga. 356. “When a bill was filed by a creditor against an executor, praying for an injunction and the appointment of a receiver, alleging that the executor was insolvent, unmarried, extravagant, engaged in no settled business, and intending, soon to move to Honduras, and was badly managing his own business, as well as that of his testatrix, that he said he would sell the property of his testatrix, realize the money, and leave without paying any of the debts of the estate: Held, that the court below erred in dismissing the bill.” Chappell v. Akin, 39 Ga. 177. It is true there is no evidence of insolvency of the administrator in this case, or that he is extravagant, or that he *541is engaged in no settled business, nor that he is intending soon to move to Honduras, nor that he is badly managing his own business; but the allegation and proof that this administrator has absconded supplies those essential allegations in the bill under consideration in the Chappell case, supra. The petitioner himself deposed that F. 0. Thompson, administrator, “a resident of Madison County, Georgia, absconded about January 15, 1925, and the efforts to locate his present abode have failed.” The sheriff of the county deposed: “About January 15, 1925, I was given a rule nisi in the case of Mrs. Bessie Latty Thompson v. Odell Thompson (who is the same person as F. 0. Thompson), for the purpose of serving the same upon Odell Thompson. I made diligent search and inquiry, but could not find the defendant, nor get any information as to where he was; and my information is that he has left the State. This paper is still in my possession, and I have never succeeded in locating him.”
The court in its order merely refused the injunction and receiver, and did not pass upon the special demurrer of the defendant, B. T. Moseley, raising the question as to whether he was a proper party. And as the court below did not pass upon this question, we do not do so now; because, whether he is retained as a party defendant or not, the court had jurisdiction of the case, under the pleadings and proof.

Judgment reversed.

All the Justices concur, except Gilbert, J., absent for providential cause.